                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     NATURAL GROCERS, et al.,                           Case No. 20-cv-05151-JD
                                                        Plaintiffs,
                                   5
                                                                                            ORDER RE MOTION TO INTERVENE
                                                 v.
                                   6
                                                                                            Re: Dkt. No. 29
                                   7     SONNY PERDUE, et al.,
                                                        Defendants.
                                   8

                                   9

                                  10          For the request to intervene under Federal Rule of Civil Procedure 24 by the agricultural

                                  11   trade associations and groups, Dkt. No. 29, intervention as of right is denied. The Court assumes

                                  12   that the first three elements of the pertinent four-factor test have been satisfied. See Oakland Bulk
Northern District of California
 United States District Court




                                  13   & Oversized Terminal LLC v. City of Oakland, 960 F.3d 603, 620 (9th Cir. 2020). With respect to

                                  14   the fourth element, the proposed intervenors have not shown that they will not be adequately

                                  15   represented by existing parties, namely the United States defendants. See id.

                                  16          Because the proposed intervenors and the government share the same ultimate objective of

                                  17   upholding the National Bioengineered Food Disclosure Standard, 83 Fed. Reg 65,814 et seq. (Dec.

                                  18   21, 2018), and the government is already acting in this litigation on behalf of that common

                                  19   interest, the proposed intervenors were required to make a “very compelling showing” based on

                                  20   evidence to rebut the presumption of adequacy. Id. (quoting Arakaki v. Cayetano, 324 F.3d 1078,

                                  21   1086 (9th Cir. 2003)). The proposed intervenors did not proffer any facts to that end, and

                                  22   certainly did not make a compelling showing of inadequacy. This is not a case where the record

                                  23   demonstrates a potential unwillingness or reluctance on the government’s part to give its all in

                                  24   seeking to uphold the challenged rulemaking. See Citizens for Balanced Use v. Montana

                                  25   Wilderness Ass’n, 647 F.3d 893, 899-900 (9th Cir. 2011).

                                  26          Permissive intervention is granted in the Court’s discretion. Fed. R. Civ. P. 24(b)(1)(B).

                                  27   For the most part, plaintiffs and the United States do not object to permissive intervention. See

                                  28   Dkt. Nos. 38, 39. The Court finds that the elements warranting permissive intervention are
                                   1   satisfied, and that potential undue delay or unfair prejudice to the original parties can be managed

                                   2   by conditions, and so are not a reason to deny permissive intervention. See Fed. R. Civ. P.

                                   3   24(b)(3); Freedom from Religion Found., Inc. v. Geither, 644 F.3d 836, 843 (9th Cir. 2011)

                                   4   (permissive intervention elements); City of Oakland, 960 F.3d at 619-20 (Court has “wide

                                   5   latitude” to impose conditions on permissive intervention).

                                   6          The agricultural groups may address all the claims in the complaint. To avoid duplicative

                                   7   arguments, the agricultural groups may file a motion or response to a motion seven court days

                                   8   after the government’s filing. They may raise only new or different arguments, and may not

                                   9   repeat the arguments made by the government. All motion filings by intervenors are limited to 15

                                  10   pages unless the Court has granted a request for additional pages prior to the day the filing is due.

                                  11   Intervenors are advised that additional pages will be permitted sparingly and only on a showing of

                                  12   good cause. In the unlikely event that discovery is warranted in this administrative record case,
Northern District of California
 United States District Court




                                  13   intervenors may not propound any discovery requests without the Court’s prior approval.

                                  14          The parties and intervenors are directed to meet and confer on a proposed scheduling order

                                  15   that accounts for the timing of intervenors’ motion filings. They should also propose an agreed-

                                  16   upon number of additional pages for plaintiffs to respond to intervenors’ filings. The parties are

                                  17   advised that cross-motions for summary judgment are disfavored because they needlessly multiply

                                  18   the proceedings with little substantive value. The proposed scheduling order should contemplate

                                  19   one summary judgment motion by plaintiffs, who carry the burden of persuasion, and a response

                                  20   by the government and/or intervenors.

                                  21          For all filings, the parties and interveners are directed to submit one brief per side to the

                                  22   fullest extent possible. The government is not required to pre-screen its proposed filings with the

                                  23   intervenors, or otherwise share its litigation strategies, in advance of a filing. The proposed

                                  24   scheduling order is due by July 19, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 29, 2021

                                  27
                                                                                                     JAMES DONATO
                                  28                                                                 United States District Judge
                                                                                         2
